Fisher, J. This is a claim for compensation under the Workmen’s Compensation Act. Claim was filed on April 2, 1940, and the record of the case completed on February 23, 1945. Claimant was employed by respondent as an attendant at the Manteno State Hospital, Manteno, Illinois, and while so employed and during the course of and as a result of her employment, contracted typhoid fever on August 14, 1939. She was discharged as cured on September 30, 1939, and returned to work on January 2, 1940. She again became ill on March 7, 1940, and returned to work on April 24, 1940. The cause of this last illness is not disclosed by the record. Claimant was paid her full salary for the period of her illness, and all expenses and medical bills were paid by respondent. The record in this case consists of the Complaint, Stipulation of Facts, Order to show cause why the case should not be dismissed for want of prosecution entered July 27, 1944, Medical Report at time of claimant’s illness, Report of Medical Examination dated September 14, 1944, Depositions, Stipulation that Report of the Medical Examination on September 14, 1944, shall be prima facie evidence as to the-condition of claimant at the time of said examination, and Waiver of Statement, Brief and Argument by both Claimant and Respondent. Claimant seeks complete and permanent disability compensation, including pension, as provided by the Workmen’s Compensation Act. Claimant, in support of her claim for permanent disability, testified that her hands and feet became numb at frequent and regular intervals; that her legs are weak and swell frequently; and that her eyes are bad. Testifying in her behalf, Dr. Alfred J. Mitchell, 3920 Lake Shore Drive, Chicago, repeats the ailments as given to him by the claimant, and that his objective findings were that her temperature was 98.6, her pulse 104, her blood pressure 100/70; that the. examination of the legs was negative; and the movement of both upper and lower extremities was normal. Dr. Mitchell further testified that claimant has suffered some disability which could or might have had some causal connection with claimant’s illness from typhoid fever. However, on cross examination, the question was asked of Dr. Mitchell: “Q. Doctor, the condition you described would be possible as the result of a number of diseases, wouldn’t it? A. Yes, the most likely one would be secondary anemia of high degree, or it could be a deficiency in the amount of adrenal substance from the adrenal glands which could be an early state of an Addison’s disease.” The medical examination of September 14, 1944, made by Dr. Robert A. Crawford at Manteno State Hospital, a report of which was filed herein on February 21, 1945, shows claimant to be practically a normal person; the extremities “negative”; and summarizes the examination as “possible pathology in the right upper lobe of lung. Hypertension. ’ ’ Upon recovery from her illness, claimant returned to her former position at the Manteno State Hospital, where she continued to work up to and including the present time. To be entitled to an award for permanent disability claimant must show by a preponderance of the evidence that she is partially or wholly disabled and that the disability is a result of the injury. Mandell vs. State, 12 C. C. R. 49. Claimant has failed to make such proof, and there is nothing in the record of this case upon which to base an award for permanent disability. The claim must therefore be denied. Claim for an award is denied.